                                                                                              E-FILED
                                                              Wednesday, 03 July, 2019 01:37:44 PM
                                                                     Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

 DANIEL R. LOZIER, II,                       )
                                             )
         Plaintiff,                          )
                                             )
 vs.                                         )
                                             )
 QUINCY UNIVERSITY                           )
 CORPORATION and BRIAN                       )
 HOLZGRAFE,                                  )
                                             )
         Defendants.                         ) No. 3:18-cv-03077-SEM-TSH
 BRIAN HOLZGRAFE,                            )
                                             )
         Counter-Plaintiff                   )
                                             )
 vs.                                         )
                                             )
 DANIEL R. LOZIER, II,                       )
                                             ) DEFENDANT/COUNTER-PLAINTIFF
         Counter-Defendant.                  ) DEMANDS TRIAL BY JURY.

DEFENDANT/COUNTER-PLAINTIFF BRIAN HOLZGRAFE’S COUNTERCLAIMS
    AGAINST PLAINTIFF/COUNTER-DEFENDANT DANIEL R. LOZIER, II

       NOW COMES Defendant/Counter-Plaintiff, Brian Holzgrafe, by and through his

attorneys, HeplerBroom, LLC, and for his counterclaims against Plaintiff/Counter-

Defendant, Daniel R. Lozier, II, states as follows:

                                    INTRODUCTION

       1.      Defendant/Counter-Plaintiff, Brian Holzgrafe, (“Counter-Plaintiff”) brings

his counterclaims against Plaintiff/Counter-Defendant, Daniel R. Lozier, II, (“Counter-



3:18-cv-3077                                                                    Page 1 of 6
Defendant”) because of Counter-Defendant’s malicious conduct in defaming Counter-

Plaintiff and casting Counter-Plaintiff in a false light in an attempt to damage Counter-

Plaintiff’s character and reputation in the community, in his profession, and at home. As

a result of Counter-Defendant’s conduct, Counter-Plaintiff has suffered emotional

distress, humiliation, and damage to his reputation.

                                       JURISDICTION

       2.      This Court has supplemental jurisdiction over Counter-Plaintiff’s state law

claims alleged herein pursuant to 28 U.S.C. §1367(a) and Fed. R. Civ. P. Rule 13(a).

       3.      Counter-Plaintiff’s defamation and false light claims are not barred by the

applicable statute of limitations pursuant to Section 13-207 of the Illinois Code of Civil

Procedure, 735 ILCS 5/13-207.

                                           PARTIES

       4.      Counter-Plaintiff is a resident of the State of Illinois and, at all times relevant

hereto, was the Head Tennis Coach for the Men’s and Women’s Tennis Program at

Quincy University.

       5.      Counter-Defendant is a citizen of the United States and, at all times relevant

hereto, was enrolled as a student at Quincy University and was a member of the Men’s

Tennis Program under Counter-Plaintiff.




3:18-cv-3077                                                                            Page 2 of 6
                               COUNT I – DEFAMATION

       6.      Counter-Plaintiff restates and realleges paragraphs 1 through 5 as if fully

set forth herein.

       7.      In early April 2017, Counter-Defendant knowingly and intentionally made

false allegations against Counter-Plaintiff to his mother, Cindy Lozier, and at least two

student-athletes, one male and one female. The allegations falsely stated that Counter-

Plaintiff had sexual relations with a female student tennis player, that another female

student tennis player left the program because of inappropriate advances made by

Counter-Plaintiff, and that he had a history of sexual misconduct with other female tennis

players.

       8.      On or about April 8, 2017, Cindy Lozier, Counter-Defendant’s mother,

repeated the false statements to one or more parents of other Quincy University student

tennis players and other tennis players. She also claimed that Counter-Plaintiff would be

out as Head Tennis Coach within two weeks.

       9.      The defamatory statements made by Counter-Defendant were made for the

purpose of damaging Counter-Plaintiff’s character, reputation, and career, and to have

him removed as Head Tennis Coach.

       10.     Counter-Defendant’s false statements are defamatory per se and, as a

proximate result, Counter-Plaintiff suffered emotional distress, humiliation, and damage

to his character and reputation in his home, his community, and his profession as a coach.



3:18-cv-3077                                                                    Page 3 of 6
       11.     Counter-Defendant’s     actions   were     done    willfully,   maliciously,

outrageously, deliberately, and purposefully with the intent to damage Counter-Plaintiff

or with such reckless disregard or callous indifference to the high probability that his

actions would cause Counter-Plaintiff severe emotional distress, and damage to Counter-

Plaintiff’s character, reputation, and professional standing.

       WHEREFORE, Defendant/Counter-Plaintiff, Brian Holzgrafe, respectfully prays

for judgment against Plaintiff/Counter-Defendant, Daniel R. Lozier, II, for compensatory,

special, and punitive damages in a total sum in excess of ten millions dollars

($10,000,000.00), plus attorneys’ fees (if applicable) and costs of suit on such judgment

pursuant to Fed. R. Civ. P. Rule 54, and any other legal or equitable relief this Court

deems just and appropriate.

                    COUNT II – FALSE LIGHT/INVASION OF PRIVACY

       12.     Counter-Plaintiff restates and realleges paragraphs 1 through 11 as if fully

set forth herein.

       13.     Counter-Defendant’s actions of publishing the false statements placed

Counter-Plaintiff in a false light in the public and his profession as an adulterer and a

predator of young women under his charge Head Tennis Coach at Quincy University.

       14.     The false light created by Counter-Defendant would be highly offensive to

a reasonable person.

       15.     Counter-Defendant acted with malice.



3:18-cv-3077                                                                      Page 4 of 6
       WHEREFORE, Defendant/Counter-Plaintiff, Brian Holzgrafe, respectfully prays

for judgment against Plaintiff/Counter-Defendant, Daniel R. Lozier, II, for compensatory,

special, and punitive damages in a total sum in excess of ten millions dollars

($10,000,000.00), plus attorneys’ fees (if applicable) and costs of suit on such judgment

pursuant to Fed. R. Civ. P. Rule 54, and any other legal or equitable relief this Court

deems just and appropriate.

       DEFENDANT/COUNTER-PLAINTIFF DEMANDS TRIAL BY JURY.




                                         Respectfully submitted,
                                         Brian Holzgrafe, Defendant/Counter-Plaintiff

                                         By:    /s/ Lance T. Jones
                                               One of his Attorneys

Lance T. Jones, #6188153
HeplerBroom, LLC
4340 Acer Grove Drive
Springfield, IL 62711
Telephone: (217) 528-3674
Facsimile: (217) 528-3964
ltj@heplerbroom.com




3:18-cv-3077                                                                    Page 5 of 6
                                CERTIFICATE OF SERVICE
       I hereby certify that on July 3, 2019, I caused to be electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing(s) to all counsel/parties of record below:

 Patrick J. Sheehan, III                           Donald M Craven
 William Patrick Sheehan                           CRAVEN LAW OFFICE
 SHEEHAN & SHEEHAN LAWYERS, P.C.                   1005 N Seventh St
 1214 South 8th Street                             Springfield, IL 62702
 Springfield, IL 62703                             dmcraven@aol.com
 jr@sheehanlaw.net                                 Attorney for Plaintiff
 wps@sheehanlaw.net
 Attorney for Plaintiff

 Denise Baker-Seal                                 John E Cassidy , III
 BROWN & JAMES PC                                  CASSIDY & MUELLER
 Richard Plaza I, Suite 200                        323 Commerce Bank Bldg.
 525 W. Main Street                                416 Main St
 Belleville, IL 62220                              Peoria, IL 61602
 dseal@bjpc.com                                    jcassidy@cassidymueller.com
 Attorney For Quincy University Corporation        Attorney For Brian Holzgrafe

                                                   /s/ Lance T. Jones




3:18-cv-3077                                                                         Page 6 of 6
